Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 25, 2021

The Court of Appeals hereby passes the following order:

A21A0408. WHITE DOVE CHURCH OF GOD, INC. v. KRONOS CAPITAL
    FUND, LLC.

       White Dove Church of God, Inc. filed this direct appeal from an order granting
Kronos Capital Fund, LLC’s motion to dismiss White Dove’s complaint. But
Kronos’s counterclaim against White Dove and its third-party claims against Ikomoni
Alexander remain pending, so the order of dismissal is not a final judgment, the
appeal is premature, and we lack jurisdiction.
       Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” But
when a case involves “multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of fewer than all the parties is not
a final judgment.” Shoenthal v. Shoenthal, 333 Ga. App. 729, 730 (776 SE2d 663)
(2015) (citation omitted). For a party to obtain appellate review under such
circumstances, there must be either an express determination by the trial court that
there is no just reason for delay under OCGA § 9-11-54 (b) or compliance with the
interlocutory appeal requirements of OCGA § 5-6-34 (b). Shoenthal, 333 Ga. App.
at 730. Where neither code section is followed, the appeal is premature and must be
dismissed. Id. at 729-730.
       Here, the trial court did not rule on Kronos’s counterclaim or third-party
claims, and it did not direct the entry of judgment under OCGA § 9-11-54 (b).
Consequently, this action remains pending in the trial court, and White Dove was
required to follow the interlocutory appeal procedures — including obtaining a
certificate of immediate review from the trial court — to appeal the order dismissing
its complaint. See OCGA § 5-6-34 (b). White Dove’s failure to do so deprives us of
jurisdiction over this premature direct appeal, which is hereby DISMISSED. See
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/25/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.